Citation Nr: 1752638	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a left shoulder nerve disorder.

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder musculoskeletal disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

At the Veteran's request, a March 2013 Travel Board hearing was scheduled; he withdrew his request for that hearing by written correspondence dated in March 2013. 

The Board notes that in a timely addendum to his initial notice of disagreement, the Veteran asserted that he was experiencing a musculoskeletal disorder in his left shoulder, and a nerve disorder in his right shoulder.  Therefore, given that these are separate claims for service connection, and not part and parcel to the claims on appeal, the RO separately adjudicated these issues.  Specifically, the RO granted service connected for a left shoulder musculoskeletal disorder, characterized as ankylosis, and a right shoulder nerve disorder, characterized as neuropathy, with an effective date of January 6, 2010, for both disorders.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  As such, to the extent that the Veteran alleges that these disabilities have increased in severity, the issues of entitlement to an increased rating for these disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's left shoulder nerve disability has been assigned the highest schedular rating allowable under the most relevant diagnostic code, and no other diagnostic code is applicable to his symptoms.

2.  The Veteran's right shoulder disability was manifested by pain upon motion; favorable ankylosis of the scapulohumeral joint, limitation of motion to midway between side and shoulder level, infrequent episodes of dislocation of the humeral joint with guarding of movement to the shoulder level, or malunion/fibrous union/nonunion of the humerus, or loss of the humerus head, has not been shown.

3.  The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 percent for a left shoulder nerve disorder have not been met.  38 U.S.C. §§ 1155, 5107(2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8510 (2017).

2.  The criteria for a rating in excess of 20 percent for a right shoulder musculoskeletal disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5201 (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected left shoulder nerve and right shoulder musculoskeletal disorders.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Shoulder Disorder

The Veteran's left shoulder disability has been assigned a 60 percent rating under Diagnostic Code 8510 (addressing impairments to the upper radicular nerve group).  38 C.F.R. § 4.124a.  A 60 percent rating is the highest schedular rating allowable under any diagnostic code within this section.  Therefore a rating in excess of 60 percent is not warranted on a schedular basis.

The Board has considered whether the Veteran could receive a higher rating under other applicable diagnostic codes, including under 38 C.F.R. § 4.71a, DCs 5200-5203 for musculoskeletal impairments.  As discussed, the Veteran is already service connected for left shoulder ankylosis under 5200 and any claim for a higher rating is a separate claim and not encompassed in the current appeal.  Thus, to the extent the Veteran could receive a higher 80 percent rating under DC 5202 due to the loss of the head of the humerus, this is a separate musculoskeletal disorder and should first be adjudicated by the AOJ.  Therefore, a higher rating is not warranted under any these or any other relevant diagnostic code(s).  

Right Shoulder Disorder

The Veteran is seeking an increased rating for his right shoulder musculoskeletal disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5201 (addressing arm limitation of motion).  According to his VA examination in February 2010, this is his dominant shoulder. 

In order to warrant a rating in excess of 20 percent for a disorder to the dominant shoulder under 38 C.F.R. § 4.71a, the evidence must show: 
* Favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees or the ability to reach the mouth or head (20 percent under DC 5200);
* Limitation of motion midway between the side and shoulder level (30 percent under DC 5201);
* Frequent episodes of dislocation of the humeral joint with guarding of movement to the shoulder level (30 percent rating under DC 5202); 
* Malunion with marked deformity (30 percent rating under DC 5202), fibrous union (50 percent rating under DC 5202), or nonunion (60 percent rating under DC 5202) of the humerus; or, 
* Loss of the humerus head (80 percent under DC 5202).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the entire period on appeal.  Specifically, at a February 2010 VA examination, the Veteran stated that he experienced pain, weakness, lack of endurance, and instability in his right shoulder.  There was right shoulder crepitus and bicipital tenderness on palpitation.  His range of motion was flexion to 135 degrees with loss of motion based upon pain/weakness to 120 degrees and abduction to 120 degrees with loss of motion due to pain/weakness to 110 degrees.  As a measureable range of motion was shown in all directions, ankylosis was not indicated.  There was no evidence of edema, effusion, instability, or dislocation.  

In a September 2010 VA examination, the Veteran continued to complain of right shoulder pain, weakness, and numbness with flare-ups that cause additional limitations with motion.  His range of motion was characterized by flexion to 155 degrees with pain at the end of movement and loss of motion with repetition of 144 degrees with weakness, and 120 degrees of abduction with pain at the end of movement and loss of motion with repetition of 116 degrees with weakness.  At a VA examination in May 2011, the Veteran complained of symptoms such as stiffness and weakness, but denied instability and effusion.  There was no evidence of dislocation or subluxation.  He denied a history of dislocation or subluxation.  His range of motion was characterized by flexion to 120 degrees with pain throughout motion and abduction to 120 degrees with pain throughout motion.  In a June 2012 VA examination, the Veteran reported increased pain, weakness, and fatigability.  His range of motion was 60 degrees of flexion and abduction, respectively, with pain throughout motion.  The examiner reported infrequent episodes of right shoulder dislocation.  

At his most recent VA examination in November 2014, the Veteran complained of pain in his right shoulder with numbing and tingling down his arm.  There was pain on palpation of the shoulder.  His range of motion was 60 degrees of flexion and abduction, respectively, with pain throughout motion.  There was no evidence of ankylosis, recurrent dislocation, or malunion of the humerus.  

The Veteran's VA and private treatment records do not support a higher rating based upon limitation of motion or impairment to shoulder or humerus.  Therefore, a rating in excess of 20 percent is not warranted for the period on appeal.

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's right shoulder due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living, driving, and exercising due to fatigue, pain, weight-bearing, and weakness in his right shoulder.  Moreover, he has stated that he experiences severe flare-ups between 1 to 3 times a week, which cause unspecified additional limitation of motion.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

Additionally, the Board acknowledges that while the June 2012 examiner found evidence of right shoulder ankylosis, the overwhelming medical evidence does not reflect that he had ankylosis.  Specifically, the February 2010, September 2010, May 2011, and November 2014 examiners all found that the Veteran had measurable range of motion in his right shoulder and with no evidence of ankylosis.  As such, a higher rating based upon ankylosis is not warranted.  

Next, the Board has also considered whether the Veteran is entitled to a higher rating under another potentially relevant diagnostic code, specifically DCs 5205-5213.  However, there is no indication that the Veteran's service-connected right shoulder disorder caused any limitations to his elbow or forearm such that a higher rating would be warranted.  Therefore, an increased rating based upon another potentially relevant diagnostic code is not for application.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran and his wife that his service-connected disorders are worse than the ratings he currently receives, including that his bilateral shoulder disabilities cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his shoulders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral shoulder disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted.

As an initial matter, the Board notes that the Veteran met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran is service-connected for the following: left shoulder neuropathy (60 percent, lower left right shoulder neuropathy (50 percent, effective January 6, 2010), left shoulder ankylosis (30 percent, effective January 6, 2010), right shoulder osteoarthritis (20 percent, effective January 6, 2010), left forehead scar (10 percent), and right elbow osteoarthritis (0 percent).  Therefore, the Veteran has an overall combined disability rating of 60 percent prior to January 6, 2010 (with a single disability rated at 60 percent), and 100 percent thereafter.   

Next, the evidence demonstrates that the Veteran has been unable to obtain gainful employment.  In fact, the Board notes that the Veteran has not been employed since May 2009, when he stopped working due to his service-connected disabilities.  

In making this determination, the Board places significant probative value on the credible statements from the Veteran and his wife, in conjunction with the medical evidence.  Specifically, the Board acknowledges the credible and competent statements that the Veteran's service-connected bilateral shoulder disabilities cause severe pain and numbness which prevents him being able to perform his previous job duties as an electrician and/or work in a sedentary office setting.  Further, the Board places significant probative value on the opinions of the Veteran's private doctor and VA examiners who performed a detailed physical examination of the Veteran and a review of his medical file.  Specifically, the Veteran's December 2009 private opinion along with the opinions from the June 2011 VA examiner reflect that the Veteran has significant limitations with performing even basic activities of daily living and cannot perform his previous job duties.  As such, the combined effects of his disabilities prevent him from not only being able to perform sedentary job duties, but also prevent him from being able to adequately perform many activities of daily living.  

Additionally, the Board notes that as discussed, the Veteran is in receipt of a combined 100 percent schedular rating for his service-connected disabilities since January 6, 2010.  As such, the grant of TDIU since this date will not result in any additional benefit since this period.  However, this does not mean that the issue of TDIU is moot since this date.  Rather, the United States Court of Appeals for Veterans Claims (Court) has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Thus, for example, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Therefore, even though he already receives a 100 percent combined schedular rating, TDIU is still warranted for the period since January 6, 2010, as well.  

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations, including pursuant to the Board's October 2014 remand instructions.  

Additionally, as discussed, this appeal was remanded by the Board in October 2014 in order to obtain a new VA examination and additional medical records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with a new VA examination in November 2014, which the Board finds adequate for adjudication purposes.  Moreover, while the Veteran asserts that his examination was inadequate because the examiner did not in part, review and appropriately consider his past diagnostic reports, upon review of these examination reports, the Board finds that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination report is adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Entitlement to a rating in excess of 60 percent for a left shoulder nerve disability is denied.

A rating in excess of 20 percent for a right shoulder musculoskeletal disorder is denied.

Entitlement to TDIU is granted.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


